        CASE 0:19-cv-00472-DWF-TNL Document 91 Filed 02/26/20 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF MINNESOTA

Brock Fredin,                                              Case No.: 19-cv-472 (DWF/TNL)

                      Plaintiff,                           UNOPPOSED MOTION TO
                                                           EXTEND TIME TO RESPOND TO
          v.                                               PLAINTIFF’S MOTION FOR
                                                           LEAVE TO FILE SECOND
City Pages & Michael Mullen,                               AMENDED COMPLAINT

                      Defendants.


          COME NOW, Defendants Star Tribune Media Company LLC, publisher of City

Pages (“City Pages”), and Michael Mullen (collectively, “Defendants”), and file this

unopposed motion to extend Defendants’ time to respond to Plaintiff’s Motion for Leave

to File a Second Amended Complaint. Barring an extension, and pursuant to L.R. 7.1,

Defendants’ response would be due February 27. Defendants request a two-week

extension or until March 12, 2020.

          1.          Defendants consulted with pro se Plaintiff, who informed Defendants that

he does not oppose their motion for an extension.

          2.          An extension of time will neither prejudice Plaintiff nor result in any undue

delay.

          3.          A copy of a proposed order granting the requested extension is submitted

with this Motion.

          Defendants respectfully request that this Court grant their Motion and enter an

order providing that Defendants shall have until March 12, 2020, to respond to Plaintiff’s

Motion for Leave to File a Second Amended Complaint.


DMNorth #7144742 v1
        CASE 0:19-cv-00472-DWF-TNL Document 91 Filed 02/26/20 Page 2 of 2




Dated: February 26, 2020               BALLARD SPAHR LLP


                                       By:     s/ Leita Walker
                                              Leita Walker
                                              walkerl@ballardspahr.com
                                              Christopher M. Proczko
                                              proczkoc@ballardspahr.com
                                       2000 IDS Center
                                       80 South 8th Street
                                       Minneapolis, MN 55402-2119
                                       Tel: (612) 371-3211
                                       Fax: (612) 371-3207
                                       ATTORNEYS FOR DEFENDANTS




                                       2
DMNorth #7144742 v1
